DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed on 02/16/21 and the Amendment filed on 01/14/21.  Accordingly, claims 21-28, 30-33, 37-41, 43-46 and 50-62 are currently pending; and claims 1-20, 29, 34-36, 42 and 47-49 are canceled.
Claim Objections
Claims 60 is objected to because of the following informalities:  the limitation “the different characteristic is lack of antecedent basis.  It is suggested, and hereafter assumed, that the limitation is changed to –the difference--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 25-27, 32, 33, 37-40, 45, 46 and 50-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (2013/0155847), newly-cited.
-Regarding claim 21, Li et al  teaches a method (see figure 7) performed by a base station (BS/Network) in a wireless communication system, the method configurable of comprising: 

procedure (717, 719) of identifying the first cell based on the information related to robustness of each of the one or more cells, (see [0095, 0101, 0102]); 
procedure (721) of transmitting, to the terminal, information (“the information of the target cell's physical ID or the target cell's TX beam IDs (e.g., beams for the synchronization channel  or broadcast channel, or data control beam)”, [0102]) for indicating the first cell, (see [0102]) ; and 
performing of  a handover “intra-cell handover”  with the terminal to the first cell “target cell” from a serving cell “current cell” (see [0104]), 
wherein information related to robustness of the first cell can determined based on a difference (e.g., the difference being indicated by ID difference in transmit beam ID’s (“beam ID”, [0095], etc.), between communication beams associated with the first cell, (see [0095, 0096]).

procedure (707) of receiving, from a terminal (MS), a measurement result (Measurement report) including information (Measurement report) related to robustness (being robust transmission/reception indicated by “multiple good pairs of BS TX beam and MS RX beam, etc., and the signal strength (SINR, SNR, etc.)”, [0095] and “the pairs of neighboring cells' TX  beams (e.g., beams for the synchronization channel or broadcast channel, or data control beam) and corresponding RX beams”, [0102])  of each of one or more cells (comprising a first cell (“anther cell in the same cell site”, [0102]/”target cell”, [0104]), (see [0049-0095, 0101-0102, 0104]); 
procedure (717, 719) of identifying the first cell based on the information related to robustness of each of the one or more cells, (see [0095, 0101, 0102]); 
procedure (721) of transmitting, to the terminal, information (“the information of the target cell's physical ID or the target cell's TX beam IDs (e.g., beams for the synchronization channel  or broadcast channel, or data control beam)”, [0102]) for indicating the first cell, (see [0102]) ; and 
performing of  a handover “intra-cell handover”  with the terminal to the first cell “target cell” from a serving cell “current cell” (see [0104]), 
wherein information related to robustness of the first cell can determined based on a difference (indicated by ID difference in transmit beam ID’s (“beam ID”, [0095]), between communication beams associated with the first cell, (see [0095, 0096]).

-Regarding claim 25, Li et al  teaches a method (see figure 7) performed by a terminal (MS) in a communication system, the method configurable of comprising: 
procedure (707) of transmitting a measurement result (Measurement report) including information (Measurement report) related to robustness (indicated by “multiple good pairs of BS TX beam and MS RX beam, etc., and the signal strength (SINR, SNR, etc.)”, [0095] and “the pairs of neighboring cells' TX  beams (e.g., beams for the synchronization channel or broadcast channel, or data control beam) and corresponding RX beams”, [0102])  of each of one or more cells (comprising a first cell (“another cell in the same cell site”, [0102]/”target cell”, [0104]), (see [0049-0095, 0101-0102, 0104]); 
procedure (721) of receiving, from a base station (BS/Network), information (“the information of the target cell's physical ID or the target cell's TX beam IDs (e.g., beams for the synchronization channel  or broadcast channel, or data control beam)”, [0102]) for indicating the first cell that is identified among the one or more cells based on the information related to robustness of each of the one or more cells (see [0102]); and 
procedure of performing a communication based on a handover “intra-cell handover”  to the first cell from a serving cell “current cell” (see [0104]), 

-Regarding claim 26, Li et al  teaches that the method is configurable to comprise: transmitting or receiving signals on a second cell that is identified based on an order of a channel quality of a downlink signal (see “the beams with higher signal strength can be candidates with higher priority”, [0086]) when the first cell is, or namely, corresponds to, a primary cell (Pcell) (as being a serving cell) and the second cell is, or namely, corresponds to, a secondary cell (Scell) (as being a cell  switched from the first sell under a handover from the first cell to the second cell), (see [0085, 0086]).
-Regarding claim 27, as applied to claim 26 set forth above and herein incorporated, Li et al  teaches that the method is configurable to comprise: receiving signals on a second cell that is identified based on an order of a channel quality of a downlink signal, (see “the beams with higher signal strength can be candidates with higher priority”, [0086]) when the first cell is, or namely, corresponds to, a primary cell (Pcell) (as being a serving cell) and the second cell is, or namely, corresponds to, a secondary cell (Scell) (as being a cell  switched from the first sell under a handover from the first cell to the second cell), (see [0085, 0086]), wherein the first cell and the second cell are configured in a dual connectivity (DC) with which the base station (“same cell site”, [0086]) can transmit signals to the terminal on the first cell or the second cell (see [0086]) , and wherein the first cell corresponds to a master cell group (MCG) (being a group comprising the first cell) and the second cell corresponds to a secondary cell group (SCG) (being a group comprising the second cell).

-Regarding claim 33, Li et al  teaches that each of the communication beams provides a channel quality which is higher than a threshold “certain value”, (see “other beams are better  (that is, better by a certain value, e.g., several dBs in signal strength or SINR, etc.) than the current beam based on the measurement report, etc”, [0096]), wherein the information related to robustness of the first cell is determined based on the difference and a number of the communication beams as being selected by the base station, (see [0095, 0096]).
-Regarding claim 37, as applied to claim 25,  Li et al  teaches that the performing of the communication is configurable to  further comprise:  establishing a connection by performing a random access procedure (“random access”, [0033])  with the first cell (see [0033, 0034]); and transmitting or receiving data on the first cell after the random access procedure, (see [0044]).
-Regarding claim 51, Li et al  teaches that for robust communication, the first cell is identified among the one or more cells, according to an order “priority order” determined based on the information related to the robustness of each of the one or more cells , (see [0084-0086]), and wherein, for data throughput (indicated by data transmission (“data communication “[0084])), a second cell can be identified according to an order of a channel quality (“signal strength”, [0086]) of a downlink signal (“candidate beams”, [0086]) of each of the one or more cells (“cells”, [0086]), (see [0084-0086]).

-Regarding claim 54, Li et al  teaches that the communication beams correspond to downlink signals(“reference signals”, [0095])  of the first cell (see [0094, 0095]).
-Regarding claim 55, as applied to claim 53 set forth above and herein incorporated, Li et al  teaches that the difference is determined based on a difference (indicated by different directions of the communication beams (“beams”, [0094]) steered by the first cell)  between directions for the communication beams.
-Regarding claim 56, Li et al  teaches that each of the communication beams are good beams (see [0095]), and as such, is usable for establishing a radio link in case of another radio link being failure, (see [0094]).
-Regarding claim 57, Li et al  teaches that the information related to the robustness of the first cell depends on a capability (indicated by good beam quality (“higher quality”, [0094] of the communication beams) for maintaining a connection between the terminal and the first cell by using the communication beams, (see [0094, 0095]).
-Regarding claim 38, as applied to claim 25 set forth above and herein incorporated, Li et al teaches an apparatus (MS) of a terminal in a communication system, the apparatus (see figure 7)  configurable to perform a method comprising: 

procedure (721) of receiving, from a base station (BS/Network), information (“the information of the target cell's physical ID or the target cell's TX beam IDs (e.g., beams for the synchronization channel  or broadcast channel, or data control beam)”, [0102]) for indicating the first cell that is identified among the one or more cells based on the information related to robustness of each of the one or more cells (see [0102]); and 
procedure of performing a communication based on a handover “intra-cell handover”  to the first cell from a serving cell “current cell” (see [0104]), 
wherein information related to robustness of the first cell can determined based on a difference (e.g., the difference being indicated by ID difference in transmit beam ID’s (“beam ID”, [0095]), between communication beams associated with the first cell, (see [0095, 0096]).
Li et al  further teaches that the apparatus comprises at least one processor (comprising “processor”, [0006] and/or “controller 380”, [0067]), ; and at least one transceiver (comprising (200, 250), (see figure 2A and 2B))  operatively coupled to the at least one processor, wherein the at least one processor is configurable to perform the method, (see [0006, 0067]).
-Claim 39 is rejected with similar reasons for claim 26.

-Claim 45 is rejected with similar reasons for claim 32.
-Claim 46 is rejected with similar reasons for claim 33.
-Claim 50 is rejected with similar reasons for claim 37.
-Claim 52 is rejected with similar reasons for claim 51.
-Claim 58 is rejected with similar reasons for claim 53.
-Claim 59 is rejected with similar reasons for claim 54.
-Claim 60 is rejected with similar reasons for claim 55.
-Claim 61 is rejected with similar reasons for claim 56.
-Claim 62 is rejected with similar reasons for claim 57.
Allowable Subject Matter
Claims 23 and 24 are allowed.
Claims 28, 30, 31, 41, 43 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/14/21 have been fully considered.  As results, claims 23, 24, 28, 30, 31, 41, 43 and 44 are indicated allowable as set forth above.  However, upon further consideration, claims 21, 22, 25-27, 32, 33, 37-40, 45, 46 and 50-62, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632